Citation Nr: 0736062	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-28 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
the hearing and waived initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (2007).  After the 
hearing the record was help open for 60 days.  In June 2007, 
the veteran's representative stated that the veteran had 
nothing further to submit and that the case could be 
certified to the Board at that time.  


FINDINGS OF FACT

1.  There is competent evidence of a diagnosis of post-
traumatic stress disorder, which has been attributed to an 
in-service stressor.  

2.  There is credible, supporting evidence that the claimed 
in-service stressor occurred.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
post-traumatic stress disorder was incurred in service.  38 
U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

II. Service Connection

The veteran asserts that he has PTSD as a result of his 
experiences while serving as a radioman in the United States 
Marine Corps in Vietnam.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the veteran engaged in 
combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence, and no 
further development or corroborative evidence is required - 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the alleged 
stressor is not combat related, then the claimant's lay 
statements, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record must 
contain evidence that corroborates the statements.  See 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); see also Zarycki, 6 Vet. 
App. at 98, Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence the Board finds that 
with reasonable doubt resolved in favor of the veteran 
service connection for PTSD is warranted.  According to a 
private psychosocial status report that appears to be from 
May 2006, the veteran has experienced PTSD symptoms and 
problems with mood since his military service.  Further 
explanation is given noting trouble with relationships, 
alcohol, drugs, employment, and the law.  The report also 
reflects that the veteran told the examiner that shortly 
after service he lived alone in an isolated area in Hawaii 
and sustained himself for ten years.  The veteran has made 
similar assertions to VA.  The veteran's brother, who is a 
supervising investigator in a prosecuting attorney's office, 
submitted a letter stating that the veteran was completely 
changed after his return from Vietnam, and that the veteran 
isolated himself for years in an unpopulated area of Hawaii 
with no electricity or telephones.  The veteran's brother 
described him as an angry, mean, crazy monster when he 
returned from Vietnam.    

According to a letter from the veteran's mother submitted in 
May 2007, when the veteran returned from Vietnam he was "a 
completely different person, angry, unhappy, unable to sleep, 
and very short tempered."  She also relayed that he did not 
like to have crowds of people around him, and that he lived 
alone in a tent away from everyone for many years.  A 
statement from the Social Security Administration verifies 
that the veteran had no reported income from 1969 through 
1971, and from 1976 through 1986.      

The veteran has submitted competent medical evidence showing 
that he currently has PTSD, including these private 
psychosocial status reports.  One of the ongoing diagnoses in 
these submitted reports is PTSD.  The summary comments on 
what appears to be a May 2006 report show that one of the 
traumatic experiences the veteran reported having in-service 
was being present in a convoy when his best friend, who was a 
best man at his wedding, became fatally wounded.  A January 
2006 report specifically identifies the best man as a Mr. 
[redacted].  This report also states that the veteran's 
guilt and horror about this and other events in Vietnam left 
him severely traumatized and are the source of his PTSD.

In a January 2003 statement the veteran explained the in-
service stressors that he believes have led to his current 
PTSD.  One of these stressors was witnessing his best friend, 
and best man at his wedding, [redacted] wounded by a 
sniper on May 16, 1965.  In the veteran's substantive appeal, 
he states that the spelling of the last name "[redacted]" was a 
typographical error, and that the last name was actually 
"[redacted]."  This statement is corroborated by an August 2002 
Vet Center record, which was written before the veteran filed 
his current claim and before he wrote the letter which he 
claims incorrectly identified the last name of his best 
friend.  According to the Vet Center record, one of the 
traumatic events experienced by the veteran was when 
"[redacted]" was helping change a tire and a sniper killed him.  
In the Vet Center record, the word [redacted] is surrounded by 
quotation marks, which indicates that it is the correct 
spelling of this man's name.  

At the veteran's May 2007 personal hearing, he testified that 
while on a convoy in Vietnam he had been talking to [redacted] on 
the radio and the convoy stopped.  He stated that a little 
later he heard a shot, and then somebody got on the radio and 
told him that [redacted] had been shot.  The veteran was told 
that it was a sniper that shot [redacted].  By the time he got to 
the front of the convoy, where [redacted] had been, [redacted] was 
already being medically evacuated.  It was his understanding 
that [redacted] was going to be fine, but when he went to go 
check on [redacted] the next morning the veteran was told that 
[redacted] was dead.  

The veteran has submitted a paper copy of the findings from a 
web site that allows a person to search for names on the 
Vietnam Veterans Memorial.  The submitted findings show that 
R. [redacted] was a casualty on May 17, 1966 while serving in the 
Marine Corps in Quang Nam, South Vietnam.  It is reported 
that he died of a non-hostile injury, which was explained as 
"Ground casualty accidental homicide."  The Board notes 
that the veteran initially stated that [redacted] had been killed 
on May 17, 1965.  The veteran was not in Vietnam in May 1965, 
but from July 1965 to July 1966, and as many years have 
passed it is understandable that the veteran would identify 
the wrong year.

The submitted information about the death of [redacted] does not 
report that he was shot by a sniper; however, this is not 
inconsistent with the veteran's testimony.  The veteran has 
explained a situation where his friend was somehow shot 
during a convoy, and then died later that day or the next 
morning.  While the veteran was told that his friend had been 
shot by a sniper, this may not have been the case.  The 
information surrounding [redacted]'s death is vague, as are the 
veteran's statements to some degree.  The two versions of 
[redacted]'s death are not irreconcilable, and at very least the 
veteran has submitted proof that [redacted] was killed in Quang 
Nam at the time the veteran identified.  

The veteran's service personnel record shows that he was in 
the 3rd Marine Division in May 1966.  The veteran has also 
submitted a unit history of the 3rd Marine Division that 
shows the division was active in Quang Nam, Quang Tri, and 
Thua Thie provinces from April 1965 to November 1969.  While 
this alone obviously does not verify the veteran's claimed 
stressor, and the 3rd Marine Division contained many Marines 
at that time, it does show that the veteran may have been in 
the province where [redacted] was killed around the same time 
that he was killed.  

The veteran has submitted competent medical evidence showing 
a diagnosis of PTSD, and a link between this diagnosis and 
one of his claimed in-service stressors.  Accordingly, the 
only other thing needed for a grant of service-connection is 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the information about the death of [redacted], the veteran's 
record of assignments, and the unit history for the 3rd 
Marine Division, when considered with the veteran's testimony 
and statements, are credible supporting evidence of the 
veteran's claimed stressor.  As such, the Board finds that 
resolving reasonable doubt in the veteran's favor, service 
connection is warranted for PTSD.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.  



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


